


Exhibit 10.12

 

RESTRICTED STOCK AGREEMENT

 

MADRIGAL PHARMACEUTICALS, INC.

 

AGREEMENT made as of the      day of    , 20   (the “Grant Date”), between
Madrigal Pharmaceuticals, Inc. (the “Company”), a Delaware corporation having
its principal place of business in West Conshohocken, Pennsylvania
and                      (the “Participant”).

 

WHEREAS, the Company has adopted the 2015 Stock Plan (the “Plan”) to promote the
interests of the Company by providing an incentive for employees, directors and
consultants of the Company or its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer to
the Participant shares of the Company’s common stock, $.0001 par value per share
(“Common Stock”), in accordance with the provisions of the Plan, all on the
terms and conditions hereinafter set forth;

 

WHEREAS, the Participant wishes to accept said offer; and

 

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Terms of Grant.  The Participant hereby
accepts the offer of the Company to issue to the Participant, in accordance with
the terms of the Plan and this Agreement,                (          ) Shares of
the Company’s Common Stock (such shares, subject to adjustment pursuant to
Section 24 of the Plan and Subsection 2(h) hereof, the “Granted Shares”) at a
purchase price per share of $.0001 (the “Purchase Price”), receipt of which is
hereby acknowledged by the Participant’s prior service to the Company and which
amount will be reported as income on the Participant’s W-2 for this calendar
year.

 

2.                                      Forfeiture Provisions.

 

(a)                                 Lapsing Forfeiture Right.  The Company’s
Lapsing Forfeiture Right is as follows:  [insert vesting schedule].

 

(b)                                 Effect of Termination for Disability or Upon
Death.  The following rules apply if the Participant’s Termination is by reason
of Disability or death: to the extent the Company’s Lapsing Forfeiture Right has
not lapsed as of the date of Disability or death, as case may be, the
Participant shall forfeit to the Company any or all of the Granted Shares
subject to such Lapsing Forfeiture Right; provided, however, that the Company’s
Lapsing Forfeiture Right shall be deemed to have lapsed to the extent of a pro
rata portion of the Granted Shares through the date of Disability or death, as
would have lapsed had the Participant not become Disabled or died, as the case
may be.  The proration shall be based upon the number of days accrued in such
current vesting period prior to the Participant’s date of Disability or death,
as the case may be.

 

--------------------------------------------------------------------------------


 

(c)                                  Effect of a For Cause Termination. 
Notwithstanding anything to the contrary contained in this Agreement, in the
event the Company or an Affiliate terminates the Participant’s employment or
service for “cause” (as defined in the Plan) or in the event the Board of
Directors determines, within one year after the Participant’s termination, that
either prior or subsequent to the Participant’s termination the Participant
engaged in conduct that would constitute “cause,” all of the Granted Shares then
held by the Participant shall be forfeited to the Company immediately as of the
time the Participant is notified that he or she has been terminated for “cause”
or that he or she engaged in conduct which would constitute “cause.”

 

(d)                                 Effect of Change of Control.  Except as
otherwise provided in Subsection 2(c) above, the Company’s Lapsing Forfeiture
Right shall terminate, and the Participant’s ownership of all Granted Shares
then owned by the Participant shall become vested in accordance with the terms
and conditions set forth in Sections 24B and F of the Plan.

 

(e)                                  Escrow.  The certificates representing all
Granted Shares acquired by the Participant hereunder which from time to time are
subject to the Lapsing Forfeiture Right shall be delivered to the Company and
the Company shall hold such Granted Shares in escrow as provided in this
Subsection 2(e).  Upon the request of the Participant, the Company shall
promptly release from escrow and deliver to the Participant the whole number of
Granted Shares, if any, as to which the Company’s Lapsing Forfeiture Right has
lapsed and without the legend set forth in Section 6.  In the event of
forfeiture to the Company of Granted Shares subject to the Lapsing Forfeiture
Right, the Company shall release from escrow and cancel a certificate for the
number of Granted Shares so forfeited.  Any securities distributed in respect of
the Granted Shares held in escrow, including, without limitation, shares issued
as a result of stock splits, stock dividends or other recapitalizations, shall
also be held in escrow in the same manner as the Granted Shares.

 

(f)                                   Prohibition on Transfer.  The Participant
recognizes and agrees that all Granted Shares which are subject to the Lapsing
Forfeiture Right may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company (or its designee).  However, the Participant, with the
approval of the Administrator, may transfer the Granted Shares for no
consideration to or for the benefit of the Participant’s Immediate Family
(including, without limitation, to a trust for the benefit of the Participant’s
Immediate Family or to a partnership or limited liability company for one or
more members of the Participant’s Immediate Family), subject to such limits as
the Administrator may establish, and the transferee shall remain subject to all
the terms and conditions applicable to this Agreement prior to such transfer and
each such transferee shall so acknowledge in writing as a condition precedent to
the effectiveness of such transfer.  The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren and, for
this purpose, shall also include the Participant.  The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 2(f), or to
treat as the owner of such Granted Shares, or to accord the right to vote as
such owner or to pay dividends to, any person or organization to which any such
Granted Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Subsection 2(f).

 

(g)                                  Failure to Deliver Granted Shares to be
Forfeited.  In the event that the Granted Shares to be forfeited to the Company
under this Agreement are not in the Company’s possession pursuant to Subsection
2(e) above or otherwise and the Participant or the Participant’s Survivor fails
to deliver such Granted Shares to the Company (or its designee), the Company may

 

2

--------------------------------------------------------------------------------


 

immediately take such action as is appropriate to transfer record title of such
Granted Shares from the Participant to the Company (or its designee) and treat
the Participant and such Granted Shares in all respects as if delivery of such
Granted Shares had been made as required by this Agreement.  The Participant
hereby irrevocably grants the Company a power of attorney which shall be coupled
with an interest for the purpose of effectuating the preceding sentence.

 

(h)                                 Adjustments.  The Plan contains provisions
covering the treatment of Shares in a number of contingencies such as stock
splits, mergers and Change of Control transactions.  Provisions in the Plan for
adjustment with respect to the Granted Shares and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.

 

3.                                      General Restrictions on Transfer of
Granted Shares.

 

(a)                                 If in connection with a registration
statement filed by the Company pursuant to the Securities Act of 1933, as
amended (the “1933 Act”), the Company or its underwriter so requests, the
Participant will agree not to sell any of his or her Granted Shares whether or
not the Lapsing Forfeiture Right has lapsed for a period not to exceed the
lesser of:  (i) 210 days following the effectiveness of such registration
statement or (ii) such period as the officers and directors of the Company agree
not to sell their Common Stock of the Company.

 

(b)                                 The Participant acknowledges and agrees that
neither the Company nor, its shareholders nor its directors and officers, has
any duty or obligation to disclose to the Participant any material information
regarding the business of the Company or affecting the value of the Shares
before, at the time of, or following a Termination, including, without
limitation, any information concerning plans for the Company to make a public
offering of its securities or to be acquired by or merged with or into another
firm or entity.

 

4.                                      Securities Law Compliance.  The
Participant specifically acknowledges and agrees that any sales of Granted
Shares shall be made in accordance with the requirements of the 1933 Act.

 

5.                                      Rights as a Stockholder.  The
Participant shall have all the rights of a stockholder with respect to the
Granted Shares, including voting and dividend rights, subject to the transfer
and other restrictions set forth herein and in the Plan.

 

6.                                      Legend.  In addition to any legend
required pursuant to the Plan, all certificates representing the Granted Shares
to be issued to the Participant pursuant to this Agreement shall have endorsed
thereon a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of          , 20   with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

 

7.                                      Incorporation of the Plan.  The
Participant specifically understands and agrees that the Granted Shares issued
under the Plan are being sold to the Participant pursuant to the Plan, a copy of
which Plan the Participant acknowledges he or she has read and understands and
by which Plan he or she agrees to be bound.  The provisions of the Plan are
incorporated herein by reference.

 

3

--------------------------------------------------------------------------------


 

8.                                      Tax Liability of the Participant and
Payment of Taxes.  The Participant acknowledges and agrees that any income or
other taxes due from the Participant with respect to the Granted Shares issued
pursuant to this Agreement, including, without limitation, the Lapsing
Forfeiture Right, shall be the Participant’s responsibility.  Without limiting
the foregoing, the Participant agrees that, to the extent that the lapsing of
restrictions on disposition of any of the Granted Shares or the declaration of
dividends on any such shares before the lapse of such restrictions on
disposition results in the Participant’s being deemed to be in receipt of earned
income under the provisions of the Code, the Company shall be entitled to
immediate payment from the Participant of the amount of any tax required to be
withheld by the Company.

 

Upon execution of this Agreement, the Participant may file an election under
Section 83 of the Code.  The Participant acknowledges that if he does not file
such an election, as the Granted Shares are released from the Lapsing Forfeiture
Right in accordance with Section 2, the Participant will have income for tax
purposes equal to the fair market value of the Granted Shares at such date, less
the price paid for the Granted Shares by the Participant.

 

9.                                      Equitable Relief.  The Participant
specifically acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Agreement or the Plan, including the attempted
transfer of the Granted Shares by the Participant in violation of this
Agreement, monetary damages may not be adequate to compensate the Company, and,
therefore, in the event of such a breach or threatened breach, in addition to
any right to damages, the Company shall be entitled to equitable relief in any
court having competent jurisdiction.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach.

 

10.                               No Obligation to Maintain Relationship.  The
Company is not by the Plan or this Agreement obligated to continue the
Participant as an employee or consultant of the Company or an Affiliate.  The
Participant acknowledges:  (i) that the Plan is discretionary in nature and may
be suspended or terminated by the Company at any time; (ii) that the grant of
the Shares is a one-time benefit which does not create any contractual or other
right to receive future grants of shares, or benefits in lieu of shares;
(iii) that all determinations with respect to any such future grants, including,
but not limited to, the times when shares shall be granted, the number of shares
to be granted, the purchase price, and the time or times when each share shall
be free from a lapsing forfeiture right, will be at the sole discretion of the
Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Shares is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and
(vi) that the Shares are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

 

11.                               Notices.  Any notices required or permitted by
the terms of this Agreement or the Plan shall be given by recognized courier
service, facsimile, registered or certified mail, return receipt requested,
addressed as follows:

 

If to the Company:

 

Madrigal Pharmaceuticals, Inc.

 

 

200 Barr Harbor Drive, Suite 400

 

 

West Conshohocken, PA 19428

 

 

Attn: Stock Plan Administrator

 

4

--------------------------------------------------------------------------------


 

If to the Participant:

 

PARTICIPANT ADDRESS

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

12.                               Benefit of Agreement.  Subject to the
provisions of the Plan and the other provisions hereof, this Agreement shall be
for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

13.                               Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to exclusive jurisdiction in
Pennsylvania and agree that such litigation shall be conducted in the courts of
the Commonwealth of Pennsylvania or the federal courts of the United States for
the Eastern District of Pennsylvania.

 

14.                               Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then such provision or provisions shall be modified to the extent
necessary to make such provision valid and enforceable, and to the extent that
this is impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

 

15.                               Entire Agreement.  This Agreement, together
with the Plan, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement
not expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement provided,
however, in any event, this Agreement shall be subject to and governed by the
Plan.

 

16.                               Modifications and Amendments; Waivers and
Consents.  The terms and provisions of this Agreement may be modified or amended
as provided in the Plan.

 

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

17.                               Consent of Spouse/Domestic Partner.  If the
Participant has a spouse or domestic partner as of the date of this Agreement,
the Participant’s spouse or domestic partner shall execute a Consent of
Spouse/Domestic Partner in the form of Exhibit A hereto, effective as of the
date hereof.  Such consent shall not be deemed to confer or convey to the spouse
or domestic partner any rights in

 

5

--------------------------------------------------------------------------------


 

the Granted Shares that do not otherwise exist by operation of law or the
agreement of the parties.  If the Participant subsequent to the date hereof,
marries, remarries or applies to the Company for domestic partner benefits, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse/domestic partner’s acknowledgement of and consent to the existence and
binding effect of all restrictions contained in this Agreement by having such
spouse/domestic partner execute and deliver a Consent of Spouse/Domestic Partner
in the form of Exhibit A.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

19.                               Data Privacy.  By entering into this
Agreement, the Participant:  (i) authorizes the Company and each Affiliate, and
any agent of the Company or any Affiliate administering the Plan or providing
Plan record keeping services, to disclose to the Company or any of its
Affiliates such information and data as the Company or any such Affiliate shall
request in order to facilitate the grant of Shares and the administration of the
Plan; (ii) waives any data privacy rights he or she may have with respect to
such information; and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

MADRIGAL PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I,                             , spouse or domestic partner of
                         , acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of                 (the “Agreement”) to which this Consent is
attached as Exhibit A and that I know its contents.  Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the
Agreement.  I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right in favor of Madrigal Pharmaceuticals, Inc. (the “Company”) and
that, accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.

 

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

 

I agree to the Lapsing Forfeiture Right described in the Agreement and I hereby
consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement.  Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.

 

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

 

Dated as of the         day of                 , 20  .

 

 

 

 

 

 

 

 

Print name

 

A-1

--------------------------------------------------------------------------------
